DETAILED ACTION
This action is in response to application filed on 4/29/19 and a supplemental amendment filed on the same day cancelling claims 2-23.  Claim 1 is pending.
To expedite the process of examination Examiner requests that all future correspondences in regard to overcoming prior art rejections or other issues (e.g. amendments, 35 U.S.C. 112, objections and the like) set forth by the Examiner that Applicants provide and link to the most relevant page and line numbers of the disclosure where the best support is found (see 35 U.S.C. 132).



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of USPN. 6,925,457 B2, USPN. 8,412,720, USPN. 9,529,937 and USPN. 10,275,540 to Britton et al.  
Although the claims at issue are not identical, they are not patentably distinct from each other because they claim substantially the same subject matter using broader terminology.

Claim Objections
Claims 1 is objected to because of the following informalities:  
	Claim 1 comprises “scheme” and “SOL SELECT statement”.  They are objected to because it is unclear whether the schemes and statement are misspelled or undefined in the claims and specification. 
	Claim 1 claims RDF triples but does not define the acronym.
Claim 1 further includes “no storage scheme”.  Examiner interprets “no storage scheme” as "no storage schema".  In addition to advance prosecution the office suggests incorporating the grammar events and query tokens used in the invention to reflect RDF triples and first storage schema as claimed in USPN. 8,412,720.

To expedite examination, Examiner is treating Claim 1 as a new claim.  Applicant is advised to cancel claim 1 and submit a future response with a new claim 24.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over RDF, SQL and the Semantic Web - a case study by Dan Brickley & Libby Miller published 11/8/2000 (hereon in Brickley et al.) in view of Sergey Melnik, and Stefan Decker. A Layered Approach to Information Modeling and Interoperability on the Web. Pub. Sept. 4, 2000 (hereon in Melnik et al.)
(Note Brickley et al and Melnik et al have been previously cited and are acknowledged in the Parent applications and IDS of record).

	As to claim 1, Brickley et al. discloses a method for searching Resource Description Framework (hereinafter, “RDF”) triples in a data store having a first storage schema, comprising: 
inputting a first query specifying one or more RDF triples to be identified in the data store, where the first query reflects any of a second storage schema or no storage schema, where such second storage schema differs from the first storage schema (see page 6, paragraph 2, and paragraph 5, Brickley);

where the second query comprises,
a single SQL SELECT statement with a WHERE clause (see page 7, paragraph 5).
applying the single SQL SELECT statement second query to the data store for identification of the one or more  RDF triples responsive to the first query (see page 7, paragraph 5, SQL query statements are applied).
Brickley discloses the claimed invention but does not explicitly teach a single SQL SELECT statement with a WHERE clause containing three or more logical conditions according to a boolean condition, however, Melnik et al. teaches a single SQL SELECT statement with a WHERE clause containing three or more logical conditions  according to a Boolean condition (See Melnik et al. pages 17-20).
It would have been obvious by one having ordinary skill in the art at the time the invention was made to modify the teachings of Brickley et al. by the teachings of Melnik et al. to include a single SQL SELECT statement with a WHERE clause containing three or more logical conditions according to a Boolean in Brickley to simplify database access and retrieval as taught in Melnik et al. (page 8, paragraphs 2-3 Queries using schema to access data).  In addition, Brickley/Melnik teach associating statement data with one or more of a SELECT clause, a FROM clause, a WHERE clause and a ORDER-BY clause of an SQL statement (See Brickley et al. pages 6-7, paragraph 0067, also see Brickley et al. page 9, paragraph 0087). (Note, Brickley at least teaches a translated second query on page 7, paragraph 5.  Brickley uses tokens or part of a first query to create a second query.  Additional data to create the query may be used as cited in the rejection).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following systems are related to RDF search systems:
USPN. 6,418,448	USPN. 6,963,875	USPN.  2013/0304724
USPN. 8412720, pages 3 and 4.
Note, the prior art documents used in the rejection are cited in the parent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019.  The examiner can normally be reached on M-F 7-4 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






May 26, 2021
/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2158